Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the rake face of one of the first and second cutting teeth extends from the corresponding tip at a negative rake angle, and the rake face of the other of the first and second cutting teeth extends from the corresponding tip at a positive rake angle” of Claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, 11-13, 15 and 18 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11493693, hereafter 693. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 in combination with Claim 4 of the present application are not patentably distinct from claim 1 of 693, see below.
With regard to Claims 1-3, Claims 1-3 of the present invention recite “1. A saw blade for use with a power tool, the saw blade comprising: a body defining a longitudinal axis; and a cutting portion formed on the body, the cutting portion including consecutive first and second cutting teeth, the first and second cutting teeth each including a rake surface, a relief surface, and a tip positioned between the rake and relief surfaces, the first cutting tooth including a protrusion extending from an end of the relief surface of the first cutting tooth, the second cutting tooth does not include a protrusion on the relief surface of the second cutting tooth, the cutting portion including a gullet positioned between the first cutting tooth and the second cutting tooth, wherein the protrusion of the first cutting tooth is configured to inhibit a nail from entering the first gullet and contacting the rake surface of the second cutting tooth during a cutting operation…2. The saw blade of claim 1, wherein the protrusion of the first cutting tooth includes an apex defining an apex plane parallel to the longitudinal axis, and wherein the tip of the first cutting tooth and the end of the relief surface of the first cutting tooth are positioned on opposite sides of the apex plane…3. The saw blade of claim 1, wherein the cutting portion further includes a third cutting tooth and a second gullet positioned between the second cutting tooth and the third cutting tooth, wherein the second gullet is smaller than the first gullet.”  Even though Claim 1 of 693 recites additional language than the recited language in claims 1-3 of the present invention, thus not being identical, all of the limitations of claims 1-3 of the present invention are present in claim 1 of 693.
With regard to Claim 4, Claim 1 and claim 4 of the present invention recite: “1. A saw blade for use with a power tool, the saw blade comprising: a body defining a longitudinal axis; and a cutting portion formed on the body, the cutting portion including consecutive first and second cutting teeth, the first and second cutting teeth each including a rake surface, a relief surface, and a tip positioned between the rake and relief surfaces, the first cutting tooth including a protrusion extending from an end of the relief surface of the first cutting tooth, the second cutting tooth does not include a protrusion on the relief surface of the second cutting tooth, the cutting portion including a gullet positioned between the first cutting tooth and the second cutting tooth, wherein the protrusion of the first cutting tooth is configured to inhibit a nail from entering the first gullet and contacting the rake surface of the second cutting tooth during a cutting operation” (Claim 1), “wherein the cutting portion further includes: a third cutting tooth having a rake surface, a relief surface, and a tip positioned between the rake and relief surfaces; and a first pitch extending over the first gullet from the tip of the first cutting tooth to the tip of the second cutting tooth; and a second pitch extending over the second gullet from the tip of the second cutting tooth to the tip of the third cutting tooth, wherein the second pitch is less than the first pitch, a second gullet positioned between the second cutting tooth and the third cutting tooth” (Claim 4).  All of which are encompassed by Claim 1 of 693.
With regard to Claim 6, Claim 6 recites “The saw blade of claim 1, wherein the cutting portion further includes a third cutting tooth immediately adjacent the second cutting tooth, the third cutting tooth having a rake surface, a relief surface, a tip positioned between the rake and relief surfaces, and a protrusion extending from an end of the relief surface of the third cutting tooth”.  This language of claim 6 which requires the third tooth to be immediately adjacent to the second tooth, is different from the language of claim 1 which requires that teeth 1-3 be consecutive. However, one could argue that the structure encompassed by both claims is the same and thus the claims are patentably indistinct.
With regard to Claim 7, Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of 693. As noted above Claim 1 is rejected under non statutory double patenting.  Because Claim 7 depends from Claim 1, and Claim 8 comprises language that is identical to claim 7 of 693, claim 7 and claim 8 of 693 are not patentably distinct.
With regard to Claims 11-12, Claims 11-12 recite: “11. A saw blade for use with a power tool, the saw blade comprising: a body; and a cutting portion formed on the body, the cutting portion including consecutive first, second, and third cutting teeth, the first, second, and third cutting teeth each including a rake surface, a relief surface, and a tip positioned between the rake and relief surfaces, the first cutting tooth including a protrusion extending from an end of the relief surface of the first cutting tooth, the second cutting tooth not including a protrusion on the relief surface of the second cutting tooth, the third cutting tooth including a protrusion extending from an end of the relief surface of the third cutting tooth, the cutting portion including a first gullet positioned between the first cutting tooth and the second cutting tooth, wherein the protrusion of the first cutting tooth is configured to inhibit a nail from entering the first gullet and contacting the rake surface of the second cutting tooth during a cutting operation…12. The saw blade of claim 11, wherein the protrusions of the first and third cutting teeth define a plane, and the tip of the first cutting tooth and a portion of the relief surface of the first cutting tooth are positioned on opposite sides of the plane.”  Even though Claim 1 of 693 recites additional language than the recited language in claims 11-12 of the present invention, thus not being identical, all of the limitations of claims 11-12 of the present invention are present in claim 1 of 693.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11493693, hereafter 693. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 in combination with Claim 4 of the present application are not patentably distinct from claim 1 of 693, see below.
Claim 11 and claim 13 of the present invention recite: “11. A saw blade for use with a power tool, the saw blade comprising: a body; and a cutting portion formed on the body, the cutting portion including consecutive first, second, and third cutting teeth, the first, second, and third cutting teeth each including a rake surface, a relief surface, and a tip positioned between the rake and relief surfaces, the first cutting tooth including a protrusion extending from an end of the relief surface of the first cutting tooth, the second cutting tooth not including a protrusion on the relief surface of the second cutting tooth, the third cutting tooth including a protrusion extending from an end of the relief surface of the third cutting tooth, the cutting portion including a first gullet positioned between the first cutting tooth and the second cutting tooth, wherein the protrusion of the first cutting tooth is configured to inhibit a nail from entering the first gullet and contacting the rake surface of the second cutting tooth during a cutting operation.” (Claim 1), “wherein the cutting portion further includes: a second gullet positioned between the second cutting tooth and the third cutting tooth; a first pitch extending over the first gullet from the tip of the first cutting tooth to the tip of the second cutting tooth; and a second pitch less than the first pitch extending over the second gullet from the tip of the second cutting tooth to the tip of the third cutting tooth” (Claim 4).  All of which are encompassed by Claim 1 of 693.  
With regard to Claim 15, Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of 693. As noted above Claim 13 is rejected under non statutory double patenting.  Because Claim 15 depends from Claim 13, and Claim 15 is identical to claim 2 of 693, claim 15 and claim 2 of 693 are not patentably distinct.
With regard to Claim 18, Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of 693. As noted above Claim 18 is rejected under non statutory double patenting.  Because Claim 18 depends from Claim 11, and Claim 18 is identical to claim 7 of 693, claim 18 and claim 7 of 693 are not patentably distinct.
With regard to Claims 19-20, Claims 19-20 of the present invention recite “19. A saw blade for use with a power tool, the saw blade comprising: a body; and a cutting portion formed on the body, the cutting portion including consecutive first, second, and third cutting teeth, the first, second, and third cutting teeth each including a rake surface, a relief surface, and a tip positioned between the rake and relief surfaces, the first cutting tooth including a protrusion extending from an end of the relief surface of the first cutting tooth, the second cutting tooth not including a protrusion on the relief surface of the second cutting tooth, the cutting portion including a first gullet positioned between the first cutting tooth and the second cutting tooth, and a second gullet sized differently than the first gullet positioned between the second cutting tooth and third cutting tooth, wherein the protrusion of the first cutting tooth is configured to inhibit a nail from entering the first gullet and contacting the rake surface of the second cutting tooth during a cutting operation…20. The saw blade of claim 19, wherein the third cutting tooth includes a protrusion extending from an end of the relief surface of the third cutting tooth.”  Even though Claim 1 of 693 recites additional language than the recited language in claims 19-20 of the present invention, thus not being identical, all of the limitations of claims 19-20 of the present invention are present in claim 1 of 693.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 13, reading: “wherein the cutting portion further includes: a second gullet positioned between the second cutting tooth and the third cutting tooth; a first pitch extending over the first gullet from the tip of the first cutting tooth to the tip of the second cutting tooth; and a second pitch less than the first pitch extending over the second gullet from the tip of the second cutting tooth to the tip of the third cutting tooth” is indefinite.  It is not clear what part or feature of the second gullet is less than what part or feature of the first pitch.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 5361665, Sonefors in view of USPGPUB 20170120356, George.
Regarding Claim 1, Sonefors discloses a saw blade for use with a power tool (since the blade can be attached to a power tool), the saw blade (fig 1, col 2, lines 30-35) comprising: 
a body (portion of saw below the teeth) defining a longitudinal axis (from top to bottom of the fig in fig 1); and 
a cutting portion (toothed portion) formed on the body (fig 1), the cutting portion including consecutive first)and second cutting teeth (see annotated fig 1 below), the first and second cutting teeth each including a rake surface (see annotated fig 1 below), a relief surface (see annotated fig 1 below), and a tip positioned between the rake and relief surfaces (see annotated fig 1 below), the first cutting tooth including a protrusion 7 extending from an end of the relief surface of the first cutting tooth (see annotated fig 1 below), the second cutting tooth does not include a protrusion on the relief surface of the second cutting tooth (see annotated fig 1 below), the cutting portion including a gullet (see annotated fig 1 below) positioned between the first cutting tooth and the second cutting tooth (see annotated fig 1 below).

    PNG
    media_image1.png
    517
    824
    media_image1.png
    Greyscale

Regarding Claim 2, in Sonefors the protrusion of the first cutting tooth includes an apex defining an apex plane parallel to the longitudinal axis (see annotated fig 2 below), and wherein the tip of the first cutting tooth and the end of the relief surface of the first cutting tooth (from which the protrusion extends) are positioned on opposite sides of the apex plane (see annotated fig 1 below).

    PNG
    media_image2.png
    555
    715
    media_image2.png
    Greyscale


Regarding Claim 4, in Sonefors, the cutting portion further includes: a third cutting tooth having a rake surface, a relief surface, and a tip positioned between the rake and relief surfaces; a second gullet positioned between the second cutting tooth and the third cutting tooth; a first pitch extending over the first gullet from the tip of the first cutting tooth to the tip of the second cutting tooth; and a second pitch extending over the second gullet from the tip of the second cutting tooth to the tip of the third cutting tooth (See annotated fig 1 below).

    PNG
    media_image3.png
    593
    776
    media_image3.png
    Greyscale



Regarding Claim 5, in Sonefors an apex of the protrusion of the first cutting tooth is spaced a first distance, measured parallel to the longitudinal axis, from the tip of the first cutting tooth (see annotated fig 1 below), wherein the apex of the protrusion of the first cutting tooth is spaced a second distance, measured parallel to the longitudinal axis, from the tip of the second cutting tooth (see annotated fig 1 below)

    PNG
    media_image4.png
    573
    928
    media_image4.png
    Greyscale

wherein a ratio of the second pitch to the first distance is between about 1.3 and 3.1 (since as seen in annotated fig 1 above, the second pitch is about three times the length of the first distance), and wherein a ratio of the second pitch to the second distance is between about 0.8 and 1.3 (since as seen in annotated fig 1 above, the second pitch is about the same length as the length of the second distance).
Regarding Claim 8, in Sonefors, the rake faces of the first and second cutting teeth extend from the corresponding tips at a positive rake angle (since the angle is less than 90 degrees relative to a plane extending through the tip).
Regarding Claim 9, in Sonefors, the rake faces of the first and second cutting teeth extend from the corresponding tips at a negative rake angle (since the angle is above 90 degrees relative to a plane extending through the tip)
Regarding Claim 10, in Sonefors the rake face of one of the first and second cutting teeth extends from the corresponding tip at a negative rake angle (since the angle is above 90 degrees relative to a plane extending through the tip), and the rake face of the other of the first and second cutting teeth extends from the corresponding tip at a positive rake angle (since the angle is less than 90 degrees relative to a plane extending through the tip).
Regarding Claim 19, Sonefors discloses a saw blade for use with a power tool (since the blade can be attached to a power tool), the saw blade comprising: 
a body (portion of saw below the teeth); and 
a cutting portion (teeth portion) formed on the body (see figures), the cutting portion including consecutive first, second, and third cutting teeth (see annotated fig 1 below), the first, second, and third cutting teeth each including a rake surface (see annotated fig 1 below), a relief surface, and a tip positioned between the rake and relief surfaces (see annotated fig 1 below), the first cutting tooth including a protrusion extending from an end of the relief surface of the first cutting tooth, (see annotated fig 1 below) the second cutting tooth not including a protrusion on the relief surface of the second cutting tooth (see annotated fig 1 below), the cutting portion including a first gullet positioned between the first cutting tooth and the second cutting tooth (see annotated fig 1 below).

Sonefors lacks an explicit disclosure as to wherein the protrusion of the first cutting tooth is configured to inhibit a nail from entering the first gullet and contacting the rake surface of the second cutting tooth during a cutting operation (per Claim 1), wherein the cutting portion further includes a third cutting tooth and a second gullet positioned between the second cutting tooth and the third cutting tooth, wherein the second gullet is smaller than the first gullet (Claim 3) wherein the second pitch is less than the first pitch (Claim 4), wherein the saw apparatus comprising an attachment portion coupled to an end of the body and configured to couple to the power tool (Claim 7), Sonefors lacks a second gullet sized differently than the first gullet positioned between the second cutting tooth and third cutting tooth (Claim 19), wherein the protrusion of the first cutting tooth is configured to inhibit a nail from entering the first gullet and contacting the rake surface of the second cutting tooth during a cutting operation (Claim 19). 
With regard to the protrusion of the first cutting tooth is configured to inhibit a nail from entering the first gullet and contacting the rake surface of the second cutting tooth during a cutting operation (Claims 1 and 19), in Sonefors, by the protrusions 7 contacting the workpiece, if the protrusions contact a nail in cutting the workpiece, the workpiece would be deflected and would thus inhibit a nail from entering the first gullet and contacting the rake surface of the second cutting tooth during a cutting operation.  In addition, one of ordinary skill in the art would use the saw blade of Sonefors to have the protrusions inhibit nails from entering the gullets and from contacting the rake surface of the tooth portions in order to prevent such portions from being damaged.
With regard to the cutting portion further includes a third cutting tooth and a second gullet positioned between the second cutting tooth and the third cutting tooth, wherein the second gullet is smaller than the first gullet (Claim 3) wherein the second pitch is less than the first pitch (Claim 4), George discloses a saw apparatus, like the saw apparatus of Sonefors, and discloses that such an assembly includes wherein the cutting portion further includes first second and third cutting teeth and which includes a first gullet positioned between the first and second teeth and a second gullet positioned between the second cutting tooth and the third cutting tooth, wherein the second gullet is smaller than the first gullet (fig 4A) (claim 3), wherein a pitch between a first cutting tooth is present and a pitch between the second and third tooth is present and the second pitch is less than the first pitch (fig 4A) (claim 4) in order to have the larger first gullets enhance chip clearance, while having the smaller second gullets enhance cutting speed, resulting in greater cordless runtime (par 0021) and to optimize cordless runtime, via the pitches being differently sized (par 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sonefors by including wherein the cutting portion further includes a third cutting tooth and a second gullet positioned between the second cutting tooth and the third cutting tooth, wherein the second gullet is smaller than the first gullet (Claim 3) wherein the second pitch is less than the first pitch (claim 4), in order to have the larger first gullets enhance chip clearance, while having the smaller second gullets enhance cutting speed, resulting in greater cordless runtime (par 0021) and to optimize cordless runtime, via the pitches being differently sized as taught by George.
With regard to Sonefors lacking the saw apparatus comprising an attachment portion coupled to an end of the body and configured to couple to the power tool (Claim 7).
George discloses a Saw, like the Saw apparatus of Sonefors, and discloses that such an assembly includes further comprising an attachment portion (tang) coupled to an end of the body and configured to couple to the power tool (par 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sonefors by including the blade further comprising an attachment portion coupled to an end of the body and configured to couple to the power tool in order to advantageously have the tool be driven in an automated powered manner which reduces work required by a user.
With regard to the first and second gullets being sized differently (Claim 19), George discloses a blade, like the blade apparatus of Sonefors, and discloses that such an assembly includes first and second gullets being sized differently in order to have the larger first gullets enhance chip clearance, while having the smaller second gullets enhance cutting speed, resulting in greater cordless runtime (par 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sonefors by including wherein the cutting portion further includes first and second gullets being sized differently in order to have the larger first gullets enhance chip clearance, while having the smaller second gullets enhance cutting speed, resulting in greater cordless runtime (par 0021) and to optimize cordless runtime, via the pitches being differently sized, as taught per George.

Claims Not Subject to Prior Art Rejection
Claims 6, 11-18 and 20 have not been rejected using a prior art rejection.  With regard to Claims 6, 11-13, 15, 18 and 20 no determination of allowability can be made in view of the 35 USC 101 and 112 issues presented above.  Examiner notes that these claims are similar to those allowed in co-pending application 16611433, which were deemed allowable because none of the cited art comprised three consecutive teeth, the first and third having the protrusion as claimed in that application, and the second tooth not having such a protrusion.  However, the 35 USC 101 and 112(b) issues presented above need to be addressed before a determination as to allowability of the present claims can be determined/ascertained.  
Allowable Subject Matter
Claim 14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20040182218, 20110271815, 20120090443, 20040182218, 5361665, and  0566865, each disclose state of the art saws with teeth, and each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 272-3818.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724



/EVAN H MACFARLANE/Examiner, Art Unit 3724